444 F.2d 166
Constantine Gus KONTOS, Appellant,v.Arthur T. PRASSE, Commissioner of Correction, Huntingdon, Pa., et al.
No. 19389.
United States Court of Appeals, Third Circuit.
Submitted on Briefs June 8, 1971.
Decided June 15, 1971.

Constantine Gus Kontos, pro se.
J. Shane Creamer, Atty. Gen., Peter W. Brown, Deputy Atty. Gen., Department of Justice, Harrisburg, Pa., for appellees.
Before STALEY and ADAMS, Circuit Judges, and GARTH, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
Appellant seeks review of the denial of his motion for leave to file a civil rights action. He is a prisoner in the custody of the Pennsylvania Bureau of Correction and alleges that he is being denied necessary medical treatment for an ear infection. This court has held that the averment of what amounts to negligence does not constitute the deprivation of constitutional rights required for support of a civil rights action. Gittlemacker v. Prasse, 428 F.2d 1 (C.A.3, 1970).


2
The order of the district court will be affirmed.